UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   December 22, 2017

                                      No. 16-4087

               Josh Finkelman, on behalf of himself and the Putative class,
                                          Appellant

                                            v.

                    National Football League; NFL Ventures, L.P.;
           NFL Properties, L.L.C.; NFL Ventures, Inc., NFL Enterprises, L.L.C.

                               (D.N.J. No. 3-14-cv-00096)

Present: SMITH, Chief Judge, FUENTES and STARK *, Circuit Judges

      1.      Motion by Appellant to Amend the Court’s Opinion.

                                                       Respectfully,
                                                       Clerk/sb

_________________________________ORDER________________________________
At the direction of the Court, only the precedential opinion filed on December 15, 2017
shall be amended to include Robert H. Solomon, Esq. and Andrew Pepper, Esq. in the
listing of attorneys for the appellant. The listing is amended as follows:

Greg M. Kohn, Esq.
Bruce H. Nagel, Esq. [ARGUED]
Andrew Pepper, Esq.
Robert H. Solomon, Esq.
Nagel Rice
103 Eisenhower Parkway
Roseland, NJ 07068
                                                       For the Court,
                                                       s/ Marcia M. Waldron
                                                       Clerk

Dated: December 26, 2017
tmm/cc: All Counsel of Record

*
 Honorable Leonard P. Stark, Chief Judge of the United States District Court for the
District of Delaware, sitting by designation.